Citation Nr: 1205614	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2010 for further development.  

The Veteran also appealed (and the Board previously remanded) the issue of entitlement to service connection for residuals of an eye injury.  The Board notes that the RO issued a September 2011 rating decision in which it granted service connection for a scar, surgical, right pupil, residual of eye injury.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The Veteran presented testimony at a Board hearing in November 2009.  A transcript of the hearing is associated with the Veteran's claims folder.  In December 2011, the Veteran was informed that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  The Veteran was given an option of appearing at another hearing; but no response was received.    

The issue of entitlement to an increased rating for residuals of a right Achilles tendon injury has been raised by the record (specifically, in his November 2009 Board hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2007.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran audiologic examinations in May 2007 and June 2010, obtained medical opinions as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in- service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran testified that most of time in service was spent in Germany.  He stated that he was in an infantry outfit so he spent a great deal of time practicing with M-16s and M-50s.  He stated that he was never issued hearing protection.  He reported that he was seen for earaches on two occasions in June 1965 and in October 1965.  He testified that he wanted to file a claim when he left the service; but he was told that he couldn't.  He reiterated that his hearing was fine when he went into service; but that he has had hearing loss since service.  He testified that doctors have told him that his hearing loss is consistent with firing weapons in the infantry.  He also stated that after service he had worked for the post office as a mail handler, worked at United Postal Service delivering packages, had gone to school for X-ray technology and had done X-ray work.

The Veteran's DD Form 214 reflects a military occupational specialty of light weapons infantryman.  Service treatment records reflect complaints of earache and impressions of incipient otitis media in June 1965 and external otitis in December 1965.  There was no mention of any complaints, findings, or diagnoses of hearing loss. 

The service treatment records also contain a January 1964 entrance examination report and an October 1966 separation examination report.  The Board notes that prior to November 1967, service departments consistently used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent audiometric data, the table below shows the ASA measurements in decibels recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.





HERTZ

Jan. 1964
500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-10 (0)
-10 (0)
-5 (0)
LEFT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
15 (20)





HERTZ

Oct. 1966
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
5 (15)
0 (10)
0 (10)
--
15 (20)

A September 1986 audiologic analysis from Valley Forge Facial Plastic Surgery/Ear, Nose, and Throat Associates included a history of noise exposure from guns as a child and in service with no protection.  The assessment was noise-induced bilateral high frequency sensorineural hearing loss based on the following data:





HERTZ

Sept. 1986
500
1000
2000
3000
4000
RIGHT
15
15
60
60
65
LEFT
15
20
60
55
60

In a December 1986 letter, an audiologist, C.H.L., M.A., noted that the Veteran had been fitted with hearing aids and that his case history indicated a hearing loss for the past several years. 

A February 1994 graphical audiological analysis and office note from J. A., M.D. noted that the Veteran currently worked in a library; and that he reported difficulty with background noise situations.  He gave a history of having been in the infantry with exposure to a lot of very loud noise; it was noted that he reported no other history of trauma or injury.  On the audiogram (data below), it was remarked there was slight to severe sloping, sensorineural hearing loss in both ears.  In the office note, the physician said that the examination was highly demonstrative of acoustic trauma notch, bilaterally. 







HERTZ

Feb. 1994
500
1000
2000
3000
4000
RIGHT
20
20
65
--
65
LEFT
20
45
75
--
70

The Veteran underwent a May 2007 VA audiology examination at which the Veteran reported duties as a light infantry man in service including the firing of M-14, M-16, and M-60 semi automatic machine guns.  He reported that these maneuvers would last from one to four hours with non-stop firing with no hearing protection. He denied occupational noise exposure.  He reported recreational noise exposure including infrequent hunting (right handed weapon use) and use of power lawn tools in which hearing protection was worn.  (The Veteran also reported ringing in his ears.  The Board notes that service connection for tinnitus has already been granted.)  The audiologist said that puretone/speech audiometry responses documented bilateral sensorineural hearing loss at 1000 Hertz and above (see data below).  She stated the Veteran's hearing loss was not caused by or a result of military service "since a frequency specific hearing test performed at separation showed hearing well within normal limits except for one frequency (6000 Hz) in the left ear." 





HERTZ

May 2007
500
1000
2000
3000
4000
RIGHT
20
35
60
65
65
LEFT
20
45
65
65
70

The Board notes that the May 2007 examination was inadequate because the examiner failed to consider the fact that the Veteran's puretone hearing thresholds increased during service (although not to a level that would constitute hearing loss pursuant to 38 C.F.R. § 3.385).  Consequently, the Board remanded the claim so that the Veteran could undergo another VA examination, which took place in June 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner summarized the findings in the Veteran's service treatment records, including the entrance examination, separation examination, and two ear infections.  

Upon examination, tympanic membranes were intact and canals were clear and free of discharge.  Type A tympanograms were recorded for both ears consistent with normal middle ear function, bilaterally.  Puretone thresholds were as follows:    





HERTZ

June 2010
500
1000
2000
3000
4000
RIGHT
25
45
65
70
70
LEFT
25
55
65
70
75

The examiner opined that the Veteran's current hearing loss is not a result of military noise exposure.  She explained that current hearing loss does not show evidence of an air-bone gap; and the Veteran did not report a history of middle ear problems. She further explained that changes in threshold levels years after service show evidence of a progressive sensorineural hearing loss which is not the result of noise exposure during active duty service, or from middle or outer ear diseases (external otitis or otitis media).  She noted that while the Veteran denied occupational and recreational noise exposure; he admitted to infrequent hunting and the use of power tools with hearing protection when asked at other examinations.  Since the Veteran denied any family history of hearing loss, the examiner found that the origin of the hearing loss cannot be determined without resorting to mere speculation.  

After consideration of all the evidence, the Board must deny the Veteran's claim.  Although the Board acknowledges the Veteran's current hearing loss disability, there is little objective evidence that it is etiologically linked to service.  The June 2010 VA examiner was unable to render a positive nexus opinion without resorting to mere speculation given the Veteran's medical history.  She stated that the rationale for the opinion is the documented hearing levels during active duty showing normal thresholds at 500-4000 Hertz bilaterally, and later test results indicating a precipitous high frequency sensorineural loss that is progressively worse each time the Veteran is evaluated.  

The Board notes that when an examiner who is asked to render an etiology opinion determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed." Id. at 10. 

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The VA examiner conducted a thorough examination of the Veteran, and reviewed the Veteran's claims file, even going so far as to summarize a great deal of it (particularly the findings in the service treatment records).  The Board finds that there is no other outstanding evidence that would shine additional light on the claim. 

The Board acknowledges the Veteran's testimony that his hearing ability was never a problem prior to service and that it has been a problem since he was discharged.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection.  As the preponderance of the evidence is against this claim, the claim for entitlement to service connection for hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


